Citation Nr: 1648031	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-00 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to a restoration of a 40 percent disability rating for right knee degenerative changes, status post surgical reconstruction, following a reduction to a 30 percent disability rating, effective July 1, 2012.  

3.  Entitlement to a restoration of a 20 percent disability rating for right knee limitation of flexion following a reduction to a 10 percent disability rating, effective July 1, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1982 to August 1984.  

These matters come to the Board of Veterans' Appeals (Board) from April 2012 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The April 2012 decision implemented reductions on right knee evaluations, effective July 1, 2012; the RO's action stemmed from findings made in connection with the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  Although the Veteran alleged worsening of his right knee disabilities at the time of his claim, his disagreement encompassed solely the reduction, and he has not subsequently argued that increase over and above the previously assigned ratings is warranted.  The current appeal therefore does not encompass any claims for increase.

The June 2014 decision denied service connection for OSA.


FINDINGS OF FACT

1.  Currently diagnosed OSA did not first manifest during active service and is not etiologically related to active service.  

2.  Upon examination in May 2010, the Veteran reported constant right knee pain, without flare ups and resulting use of a knee brace and cane, and impact upon physical activities, with limited range of motion including flexion to 35 degrees with pain and extension to 25 degrees with pain.  

3.  Upon examination in November 2011, the Veteran reported constant right knee pain, with flare ups three to four times per week of thirty minutes in duration during which he was unable to bear weight or move due to increased right knee pain, resulting use of a knee brace and cane, and impact upon physical activities, with limited range of motion including flexion to 40 degrees with pain and extension to 20 degrees with pain.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for OSA have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for a restoration of a 40 percent disability rating for right knee limitation of extension with degenerative changes, status post surgical reconstruction, , effective July 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).  

3.  The criteria for a restoration of a 20 percent disability rating for right knee limitation of flexion, effective July 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Regarding the reduction of the disability ratings assigned for the Veteran's service-connected right knee, the Board notes that there are specific regulations governing notification and due process for reductions in disability ratings.  38 C.F.R. § 3.105 (e).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to the due process rights under 38 C.F.R. § 3.105(e), or any duties to assist or notify under other provisions of law and regulations, was harmless and will not be further discussed.

Further, the RO provided proper notice regarding the Veteran's service connection claim in an April 2014 notice letter.  Regarding the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, and lay statements.  VA provided the Veteran with relevant examinations in November 2011 and June 2014.  The examinations and opinions of record are adequate because they were based on thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's medical history; moreover, they contain sufficient information to allow the Board to apply the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - OSA  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for obstructive sleep apnea (OSA).  

Service treatment records do not document any complaints, treatment, or diagnosis of obstructive sleep apnea or relevant symptoms.  

VA treatment records document a December 2013 sleep study which resulted in an assessment of moderate obstructive sleep apnea.  

A February 2014 lay statement of the Veteran's ex-wife reports that she witnessed the Veteran's lack of sleep due to excessive snoring and stopping breathing during active service and thereafter.  

The Veteran was afforded a VA sleep apnea examination in June 2014.  The examiner noted that the Veteran was diagnosed with sleep apnea about six months before, after he reported symptoms including snoring, witnessed apneas, and fatigue.  The examiner noted the prior diagnosis of sleep apnea in December 2013, without mention of etiology, and treatment records which documented a progression in the Veteran's body mass index (BMI) from 2001 to 2013.  

The examiner ultimately opined that the Veteran's sleep apnea was less likely than not incurred in or caused by active service, based upon a review of the claims file which failed to document records of an in-service diagnosis of OSA or facial trauma which could have caused OSA, or symptoms which would indicate a diagnosis of OSA during active service.  The examiner also referred to the February 2014 lay statement of the Veteran's ex-wife, but noted that the statement was inconsistent with the medical records within the claims file.  Finally, the examiner noted that the most well documented risk factors for OSA are increasing age and weight; therefore, it was less likely that the Veteran's OSA was caused by or incurred in active service.  

After a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for OSA.  

The lay statements of record from the Veteran and his ex-wife regarding the Veteran's observable symptoms are probative, see Layno, 6 Vet. App. 465; however, to the extent they assert a nexus between the Veteran's current sleep apnea and his active service, they are afforded less probative value, as neither the Veteran nor his ex-wife is not shown to possess the requisite medical expertise.  See Jandreau, 492 F.3d at 1376-77.  Additionally, to the extent that the lay statements of record assert that the Veteran's sleep apnea symptoms first had onset during active service and have been continuous therefrom, they are afforded little probative value when compared to the additional evidence of record, including service treatment records which do not document any complaints, treatment, or diagnosis of sleep apnea or related symptoms, and post-service medical records which do not document any reference to sleep apnea or related complaints prior to December 2013, which is nearly three decades after the Veteran's discharge from active service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Therefore, the Board concludes that service connection is not warranted for the Veteran's diagnosed sleep apnea.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  

III.  Ratings Reductions - Right Knee  

With respect to rating reductions, general regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Additionally, to the extent that the November 2016 appellant's brief asserts that VA did not comply with its regulations in 38 C.F.R. § 3.344, the Board notes that such provisions do not apply where, as here, the relevant disability ratings have not been in effect for 5 years, or the disability has not stabilized.  38 C.F.R. § 3.344(c).  As such, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  

The Veteran's right knee degenerative changes, status post surgical reconstruction, and right knee limitation of flexion were previously rated as 40 percent and 20 percent disabling, respectively, pursuant to diagnostic codes 5261 and 5260, regarding traumatic arthritis (rated by analogy to limitation of extension) and limitation of flexion.  See 38 C.F.R. § 4.71a, Codes 5260, 5261.  

Codes 5260 and 5261 assign disability ratings based upon limitation of motion of the leg.  Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent disability rating, limitation of flexion to 30 degrees warrants a 20 percent disability rating, and limitation of flexion to 15 degrees warrants a maximum schedular 30 percent disability rating.  Id., Code 5260.  

Under Diagnostic Code 5261, a 10 percent disability rating is allowed when extension is limited to 10 degrees, a 20 percent disability rating is allowed when extension of the leg is limited to 15 degrees, a 30 percent disability rating is warranted for extension limited to 20 degrees, and a maximum schedular 40 percent disability rating is warranted for extension limited to 30 degrees.  Id., Code 5261.  

With regards range of motion, for rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  Id., Plate II.  

At the time of the August 2010 rating decision that assigned the previous 40 percent and 20 percent disability ratings for the Veteran's right knee degenerative changes, status post surgical reconstruction, and right knee limitation of flexion, the evidence of record consisted of VA treatment records which document ongoing treatment for right knee pain and a May 2010 VA examination report which documents the Veteran's complaints of constant right knee pain, with swelling, locking, buckling, and crepitus, which required use of a knee brace and a cane.  He noted that physical activities, including running, walking, and standing, were impacted due to his right knee, and he denied flare ups given his constant severe pain.  The VA examiner noted objective diffuse tenderness about the right knee, without instability, crepitus, or warmth.  Range of motion of the right knee included flexion to 35 degrees with pain and extension to 25 degrees with pain.  There was no addition limitation of motion upon repetition due to pain, fatigue, weakness, or lack of endurance.  X-rays showed osteoarthritis of the right knee.  

In the April 2012 rating decision, the RO reduced the ratings for the Veteran's right knee degenerative changes, status post surgical reconstruction, and right knee limitation of flexion based on a November 2011 VA examination.  Therein, the Veteran reported that his orthopedist had advised him that a knee replacement was probably necessary, but he was reluctant to do so given the Veteran's young age.  He noted constant right knee pain with grinding, popping, buckling, locking, swelling, and numbness which prohibited physical activity and required the use of a knee brace and cane.  Additionally, the Veteran reported flare ups three to four times per week of thirty minutes in duration during which he was unable to bear weight or move due to increased right knee pain.  Initial range of motion findings included right knee flexion to 40 (with pain at 30 degrees) and extension to 20 degrees with pain.  There was no additional limitation of motion upon repetition.  Functional loss or impairment due to the Veteran's right knee disability included less movement than normal; weakened movement; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  Right knee muscle strength was slightly decreased (4/5) upon flexion and extension, and there was no right knee instability or history of patellar subluxation or dislocation.  The examiner noted the Veteran's history of a right knee meniscal condition with joint locking and joint pain, but without joint effusion.  Finally, the examiner also noted x-ray evidence of right knee arthritis, with resulting functional impact upon the Veteran's ability to work a physical occupation but without impact upon his ability to work in sedentary settings.  

Compared to the prior May 2010 VA examination findings documenting right knee flexion to 35 degrees with pain and right knee extension to 25 degrees with pain, the Board notes that the November 2011 VA examination has disclosed some minor improvement in the Veteran's service-connected right knee disabilities, as evidenced by right knee flexion to 40 degrees with pain and right knee extension to 20 degrees with pain.  However, the preponderance of the evidence of record does not document that the Veteran's right knee disabilities had improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work had been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath, 1 Vet. App. 589.  Notably, while the Veteran did not report any flare ups at the May 2010 VA examination based upon constant right knee pain, upon reexamination in November 2011, the Veteran reported flare ups three to four times per week of thirty minutes in duration during which he was unable to bear weight or move due to increased right knee pain.  The overall disability picture has not changed appreciably, despite the small shift in ranges of motion.

As such, after resolving any reasonable doubt in favor of the Veteran, the Board finds that his right knee disabilities had not improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work had been enhanced.  Thus, the reductions of the Veteran's right knee disabilities were not proper, and restoration of the prior disability ratings is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 38 C.F.R. § 3.344 (c); Gilbert, supra.  


ORDER

Service connection for OSA is denied.  

Restoration of a 40 percent disability rating for right knee degenerative changes, status post surgical reconstruction, effective July 1, 2012, is granted.  

Restoration of a 20 percent disability rating for right knee limitation of flexion, effective July 1, 2012, is granted.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


